DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 objected to because of the following informalities:  claim 12 recites the limitation “wherein the lighting commands sent by the controller include a sequence of lighting commands configured to sequentially, intermittently activate less than all of the plurality of light fixtures in a desired order to create a first animation” the sequence of lighting commands and the first animation were already introduced in claim 1. The amendment will be interpreted to be --wherein the lighting commands sent by the controller include [[a]] the sequence of lighting commands configured to sequentially, intermittently activate less than all of the plurality of light fixtures in a desired order to create [[a]] the first animation.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roberts et al. (US 2012/0299476 Hereinafter Roberts).
Regarding claim 1, Roberts discloses a light fixture (170, Fig. 10) that includes a plurality of light emitting diodes (LEDs of 170, Paragraphs 0077-0079) and a lens (181, Fig. 10, Paragraph 0077) enclosing the plurality of LEDs, such that when any of the plurality of LEDs is activated the activated LED is visible through the lens of the light fixture (Fig. 10, Paragraph 0077); 
a controller (200 and 202, Paragraphs 0078 and 0079) configured to control the plurality of LEDs;
wherein the light fixture comprises a first fixture portion (V and W sections shown in Fig. 10) and a second fixture portion (X and Y sections, Fig. 10), where the first fixture portion includes a first plurality of LEDs (LEDs for V and W, Fig. 10, Paragraph 0077) of the plurality of LEDs and the second fixture portion includes a second plurality of LEDs (LEDs for the X and Y sections, Fig. 10, Paragraph 0077) of the plurality of LEDs, and the first plurality of LEDs is separate from the second plurality of LEDs; 
wherein the controller monitors vehicle conditions and sends lighting commands to activate one or more LEDs of the plurality of LEDs based on the vehicle conditions (Paragraph 0079);
wherein the lighting commands sent by the controller include a sequence of lighting commands configured to sequentially, intermittently activate less than all of the first plurality of LEDs to create a first animation (turn signal, Fig. 10), and to sequentially, intermittently activate less than all of the second plurality of LEDs to create a second animation (break light; Paragraph 0077-0083, specifically there is a turn signal function that only illuminates the W and Y sections and a break light function which illuminates different sections as well a different colors of the LEDs).

Regarding claim 12, Roberts discloses a plurality of light fixtures (170 and 172, Figs. 9 and 10), where each of the plurality of light fixtures includes a plurality of light emitting diodes (LEDs of 170 and 172, Paragraphs 0077-0079) and a lens (181, Fig. 10, Paragraph 0077) enclosing the plurality of LEDs, such that when any of the plurality of LEDs of a particular light fixture of the plurality of light fixtures is activated then the activated LED is visible through the lens of the particular light fixture (Fig. 10, Paragraph 0077); 
a controller (200 and 202, Paragraphs 0078 and 0079) configured to control the plurality of LEDs of the plurality of light fixtures; 
wherein the controller monitors vehicle conditions and sends lighting commands to activate one or more LEDs of the plurality of light fixtures based on the vehicle conditions (Paragraph 0079),
wherein the lighting commands sent by the controller include a sequence of lighting commands configured to sequentially, intermittently activate less than all of the plurality of light fixtures in a desired order to create a first animation (Paragraph 0077-0083, specifically there is a turn signal function that only illuminates the W and Y sections and a break light function which illuminates different sections as well a different colors of the LEDs).

Regarding claim 13, Roberts discloses each of the a sequence of lighting commands configured to illuminate any commanded fixture of the plurality of light fixtures activates less than all of the plurality of LEDs of the commanded fixture (specifically the order is all of a select color are on when the blinker or break light are turn on at once and all of select colors of a given area are off when the lights are turned off, or to have some flash indicating a turn signal and some steady to indicate breaking at the same time as the turn signal; Paragraph 0077-0083).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 6-11, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (US 2012/0299476 Hereinafter Roberts) in view of Li (US 2020/0224847).
Regarding clam 2, Roberts teaches each of the plurality of LEDs is a red-green-blue (RGB) LED (Paragraph 0038, specifically, a white LED may comprise three semiconductor chips arranged in close proximity that emit red, blue, and green light respectively) capable of emitting a plurality of different colors (Paragraph 0076, The LEDs are not shown in FIG. 10, but it is to be understood that each of the illustrated color mixing light sources V, W, X, Y, Z may, for example, have the configuration of the light source 10 shown in FIG. 1 which includes red, green, and blue LEDs (where it is again emphasized that, for example, the term "red LED" indicates an LED that emits light of a red color, and does not necessarily relate to the color of the LED when nonoperational)); and wherein the lighting commands sent by the controller to activate the one or more LEDs include an illumination color from the plurality of different colors for the activated LEDs (Paragraphs 0077-0079 specifically the command is sent by activating the desired circuitry to activate the LEDs as desired).
Additionally, the Examiner point out that while Roberts teaches red LEDs green LEDs and blue LEDs which are in close proximity being installed as one Roberts is not completely clear regarding this limitation.
Roberts fails to explicitly teach each of the plurality of LEDs is a red-green-blue (RGB) LED capable of emitting a plurality of different colors.
LI teaches each of the plurality of LEDs (211, Paragraph 0062) is a red-green-blue (RGB) LED capable of emitting a plurality of different colors (Paragraph 0062).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included having the red, green, and blue LEDs of Roberts formed as one LED as taught by LI, in order to distribute heat over a larger area thereby extending life by reducing heat, as well as providing a more even light distribution as desired.

Regarding claim 3, Roberts teaches the lens of the light fixture is clear (Paragraph 0077).

Regarding claim 6, Roberts teaches the controller is coupled to the light fixture over a single power line (Paragraph 0082 and Fig. 6, Specifically the light sources are being powered by one line which is providing a PWM signal); and 
wherein the lighting commands are sent by the controller to the light fixture over the single power line, and the lighting commands include the illumination color, an intensity level and an on/off command for each of the plurality of LEDs of the light fixture (Paragraph 0082, Specifically the light sources are being turned on and off by the PWM signal and altering the amplitude of the PWM signal provides different intensities).

Regarding claim 7, Roberts teaches the plurality of LEDs are arranged in a plurality of contiguous groups (specifically each section of V, W, X, Y, Z; Paragraph 0078), where each of the contiguous groups is separated from the other contiguous groups (Paragraph 0078); and wherein the lighting commands sent by the controller to activate the one or more LEDs include the illumination color for each of the plurality of contiguous groups (Paragraph 0078-0079, specifically each LED that the controller illuminates is the color chosen).

Regarding claim 8, Roberts teaches the lighting commands sent by the controller to activate the one or more LEDs include a blink/steady designation for each of the plurality of contiguous groups (Paragraph 0079 specifically turn signals blink and brakes provide their illumination when the user presses the breaks which is steady); 
wherein when the blink/steady designation for a particular group of the plurality of contiguous groups is a blink command then the particular group blinks in the illumination color for the particular group and, when the blink/steady designation for the particular group is a steady command then the particular group steadily lights in the illumination color for the particular group (Paragraph 0079 specifically turn signals blink and brakes provide their illumination when the user presses the breaks which is steady).

Regarding claim 9, Roberts teaches the lighting commands sent by the controller to activate the one or more LEDs include an intensity level for each of the plurality of contiguous groups (Paragraphs 0081 and 0082); wherein when a particular group of the plurality of contiguous groups is activated then the particular group is illuminated in the illumination color for the particular group at the intensity level (Paragraphs 0081 and 0082).

Regarding claim 10, Roberts teaches the lighting commands sent by the controller to activate the one or more LEDs include a sequence of lighting commands configured to illuminate one or more LEDs of the plurality of LEDs in a desired order (specifically the order is all on when the blinker or break light are turn on at once and all off when the lights are turned off, or to have some flash indicating a turn signal and some steady to indicate breaking at the same time as the turn signal; Paragraph 0079-0082).

Regarding claim 11, Roberts teaches each of the sequence of lighting commands configured to illuminate any commanded LED of the first and second plurality of LEDs include a blink/steady designation (specifically their designation is determined on weather the controller wants them on or off, Paragraphs 0078-0082); 
wherein when the blink/steady designation is a blink command then the commanded LED blinks in the illumination color (Paragraphs 0078-0082) and, when the blink/steady designation is a steady command then the commanded LED steadily lights in the illumination color (Paragraphs 0078-0082, specifically the command is what is being produced when the LEDs flash or stay solid).

Regarding claim 14, Roberts teaches a light fixture (170, Fig. 10) for a vehicle (150, Fig. 9), the light fixture comprising: a plurality of light emitting diodes (LEDs of 170, Paragraphs 0077-0079), where each of the plurality of LEDs is a red-green-blue RGB LED (Paragraph 0038, specifically, a white LED may comprise three semiconductor chips arranged in close proximity that emit red, blue, and green light respectively) capable of emitting a plurality of different colors (Paragraph 0076, The LEDs are not shown in FIG. 10, but it is to be understood that each of the illustrated color mixing light sources V, W, X, Y, Z may, for example, have the configuration of the light source 10 shown in FIG. 1 which includes red, green, and blue LEDs (where it is again emphasized that, for example, the term "red LED" indicates an LED that emits light of a red color, and does not necessarily relate to the color of the LED when nonoperational)); a lens (181, Fig. 10, Paragraph 0077) encloses the plurality of LEDs (Fig. 10, Paragraph 0077); and an interface to receive lighting commands (Paragraph 0079); wherein when any of the plurality of LEDs is activated the activated LED is visible through the lens of the light fixture (Fig. 10, Paragraph 0077), wherein the plurality of LEDs are arranged in a plurality of contiguous groups (V and W sections shown in Fig. 10), where each of the plurality of contiguous groups includes a plurality of group LEDs (LEDs for Z and W, Fig. 10, Paragraph 0077) of the plurality of LEDs, and each of the plurality of contiguous groups is separated from the other contiguous groups (X and y, Fig. 10, Paragraphs 0077-0083); wherein the lighting commands include an active/inactive command for each of the plurality of contiguous groups (specifically the turn signal and brake signals); wherein for each particular group of the plurality of contiguous groups, when the associated active/inactive command is active then a selected one or more of the plurality of group LEDs of the particular group is illuminated (Paragraphs 0077-0083, specifically certain LEDs are illuminated for the turn signal function while other LEDs are illuminated for the break light function).
Additionally, the Examiner point out that while Roberts teaches red LEDs green LEDs and blue LEDs which are in close proximity being installed as one Roberts is not completely clear regarding this limitation.
Roberts fails to explicitly teach each of the plurality of LEDs is a red-green-blue (RGB) LED capable of emitting a plurality of different colors.
LI teaches each of the plurality of LEDs (211, Paragraph 0062) is a red-green-blue (RGB) LED capable of emitting a plurality of different colors (Paragraph 0062).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included having the red, green, and blue LEDs of Roberts formed as one LED as taught by LI, in order to distribute heat over a larger area thereby extending life by reducing heat, as well as providing a more even light distribution as desired.

Regarding claim 15, Roberts teaches the lens is clear (Paragraph 0077).

Regarding claim 16, Roberts teaches wherein the lighting commands include an illumination color for each of the plurality of contiguous groups (Paragraphs 0078-0079, Specifically the controller choses which lights to turn on which is also what color is being used); 
wherein for each particular group of the plurality of contiguous groups, when the associated active/inactive command is active then the one or more illuminated LEDs of the plurality of group LEDs of the particular group is configured to illuminate in the associated illumination color (Paragraphs 0078-0082, Specifically the lights are chosen to be on or off which is also weather it is active or not).

Regarding claim 17, Roberts teaches the lighting commands include a blink/steady designation for each of the plurality of contiguous groups (Paragraphs 0078-0082, Specifically the signal is a blink/steady designation given that the controller tells the LEDs to blink or stay active); 
wherein for each particular group of the plurality of contiguous groups, when the associated blink/steady designation is a blink command then the one or more illuminated LEDs of the plurality of group LEDs of the particular group is configured to blink in the associated illumination color and, when the associated blink/steady designation is a steady command then the one or more illuminated LEDs of the plurality of group LEDs of the particular group is configured to steadily illuminate in the associated illumination color (Paragraphs 0078-0082, Specifically the signal is a blink/steady designation given that the controller tells the LEDs to blink or stay active).

Regarding claim 18, Roberts teaches the blink/steady designation includes a blink frequency (specifically the frequency that the controller turns on and off the blinker while blinking, Paragraph 0077-0082) and when the blink/steady designation for a particular group of the plurality of contiguous groups is the blink command then the one or more illuminated LEDs of the plurality of group LEDs of the particular group is configured to blink in the associated illumination color at the blink frequency (specifically the turn signal blinks at the frequency that the controller controls and the specific colors are chosen to provide the specific color).

Regarding claim 19, Roberts teaches the lighting commands include an intensity level for each of the plurality of contiguous groups (Paragraph 0081); wherein when a particular group of the plurality of contiguous groups is activated then the one or more illuminated LEDs of the plurality of group LEDs of the particular group is configured to illuminate in the illumination color for the particular group at the intensity level (Paragraph 0081).

Regarding claim 20, Roberts teaches for each particular group of the plurality of contiguous groups, when the associated active/inactive command is active then the lighting commands include a sequence of lighting commands configured to sequentially, intermittently illuminate one or more group LEDs of the plurality of group LEDs of the particular group in a desired order to create a group animation (specifically their designation is determined on weather the controller wants them on or off and mixing between different signals such as turn signal, brake signal, backup signal, Paragraphs 0069-0082 most specifically Paragraph 0082 and supplemental table which points out the options for what the light sections can be switched between).

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (US 2012/0299476 Hereinafter Roberts) in view of Li (US 2020/0224847) and further in view of Huizen et al. (US 2021/0146841 Hereinafter Huizen).
Regarding claim 4, Roberts teaches the lighting commands include the illumination color (specifically the illumination color is sent by providing power to specific LEDs), an intensity level (Paragraph 0081) and an on/off command for each of the plurality of LEDs of the light fixture (Paragraphs 0081 and 0082).
Roberts in view of Li fail to teach the controller being coupled to the light fixture over a network bus.
 Huizen teaches the controller (vehicle body controller, Paragraph 0046) is coupled to the light fixture over a network bus (Paragraph 0046); and wherein the lighting commands are sent by the controller to the light fixture over the network bus (Paragraph 0046), and 
the lighting commands include the illumination color, an intensity level and an on/off command for each of the plurality of LEDs of the light fixture (Paragraph 0046).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have had the controller of Huizen connected to the light fixture over a network bus as taught by Huizen, in order to teach a common connection method for lighting devices and their controller which is well know in the current state of the art (Huizen, Paragraph 0046). Additionally, allowing individual Lighting segments to be individually controlled over the same network.

Regarding claim 5, Roberts teaches the lighting commands include the illumination color (specifically the illumination color is sent by providing power to specific LEDs), an intensity level (Paragraph 0081) and an on/off command for each of the plurality of LEDs of the light fixture (Paragraphs 0081 and 0082).
Huizen teaches the controller (vehicle body controller, Paragraph 0046) is coupled to the light fixture wirelessly (Paragraph 0046); and wherein the lighting commands are sent wirelessly by the controller to the light fixture (Paragraph 0046), and 
the lighting commands include the illumination color, an intensity level and an on/off command for each of the plurality of LEDs of the light fixture (Paragraph 0046).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have had the controller of Huizen connected to the light fixture over wireless communication as taught by Huizen, in order to teach a common connection method for lighting devices and their controller which is well know in the current state of the art (Huizen, Paragraph 0046). Additionally, allowing individual Lighting segments to be individually controlled wirelessly and/or be installed as a replacement.

Response to Arguments
Applicant's arguments filed 08/29/2022 have been fully considered but they are not persuasive. 
The applicant has argued that Roberts fails to teach the newly required limitaitons. While this argument has been fully considered it is not persuasive. The Examiner points out “wherein the light fixture comprises a first fixture portion (V and W sections shown in Fig. 10) and a second fixture portion (X and Y sections, Fig. 10), where the first fixture portion includes a first plurality of LEDs (LEDs for V and W, Fig. 10, Paragraph 0077) of the plurality of LEDs and the second fixture portion includes a second plurality of LEDs (LEDs for the X and Y sections, Fig. 10, Paragraph 0077) of the plurality of LEDs, and the first plurality of LEDs is separate from the second plurality of LEDs”… and “wherein the lighting commands sent by the controller include a sequence of lighting commands configured to sequentially, intermittently activate less than all of the first plurality of LEDs to create a first animation (turn signal, Fig. 10), and to sequentially, intermittently activate less than all of the second plurality of LEDs to create a second animation (break light; Paragraph 0077-0083, specifically there is a turn signal function that only illuminates the W and Y sections and a break light function which illuminates different sections as well a different colors of the LEDs)”.
The applicant has argued that Roberts fails to teach the new limitations of 12 and 13. While this argument has been fully considered it is not persuasive. The Examiner points to the newly provided claims 12 and 13 above.
The applicant has argued that Roberts fails to teach the new limitations of claims 14 and 20 provided above. While this argument has been fully considered it is not persuasive. The Examiner points to the newly provided claims 14 and 20 above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC T EIDE/            Examiner, Art Unit 2875